DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species shown in Figs. 23-26 in the reply filed on 7 June 2022 is acknowledged.

Claims 9-12, 19, 25-29, 38-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Note, claim 19 recites a “holding projection” which is not present in the embodiment of Figs. 23-26.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Regarding claim 22, the phrase "foam-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18, 20, 21, 24, and 36 are product by process claims.  Product-by Process claims are not limited to the manipulations of the recited steps, only the structure implied.  See MPEP 2113.  “[E]ven though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).


Claim(s) 1-2, 4-5, 7-8, 14-18, 20-21, 23-24, 30-37, 40, 42-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 7320517  U.	DE ‘517 discloses a support assembly for a rear end of a vehicle, wherein the support assembly forms a component of a load carrier, releasably attachable to the vehicle or forms a component of a coupling device 8 mounted on or attachable to a rear end of a body of the vehicle, wherein the support assembly, in the case of the load carrier, is provided for the placing of a load, and in the case of the coupling device has a mounting for a trailer coupling for attaching a trailer to the vehicle or for a load carrier coupling part for releasable coupling of a load carrier to the vehicle, wherein the support assembly has at least one support profile 6 which has a support profile peripheral wall with support profile peripheral wall sections at an angle to one another and/or running in a curve around the longitudinal axis of the support profile or profiles and bounding on the periphery an interior of the support profile or profiles with respect to the longitudinal axis, wherein the support profile or profiles is or are reinforced, by at least one reinforcing profile 7, which comprises reinforcing profile wall sections running at an angle to one another and/or curved around a reinforcing profile longitudinal axis of the reinforcing profile, and resting on the support profile peripheral wall of the support profile or profiles to reinforce the support profile or profiles, wherein the reinforcing profile or profiles engages or engage in the interior of the support profile or profiles or the support profile or profiles engages or engage in a reinforcing profile interior of the reinforcing profile or profiles which is bounded by the reinforcing profile wall sections in a peripheral angle range of more than 1800 extending around the longitudinal axis of the support profile or profiles;	wherein the peripheral walls of the support profile and the reinforcing profile wall sections of the reinforcing profile are completely closed around the longitudinal axis;	wherein the reinforcing profile and the support profile have a polygonal cross-section;	wherein at least one reinforcing profile wall section lies flat against the peripheral wall of the support profile;	wherein the reinforcing profile protrudes from an outer peripheral contour of the support profile on at least one side;	wherein, in the case of a component of the support profile or the reinforcing profile there is a recess (inner wall surface of reinforcing profile 7) in which the other component of the support profile or reinforcing profile engages;	a horizontal extent in depth of the support profile transversely to its longitudinal axis is less than a horizontal extent in depth of the reinforcing profile;	wherein at least one longitudinal end of the support profile are not reinforced by the reinforcing profile;	wherein the support profile is reinforced by the reinforcing profile in the area the mounting for the trailer coupling 9;	wherein the support profile and the reinforcing profile are made of the same material or of different materials;	wherein the reinforcing profile is joined to the support profile by form-fitting and/or force-fitting;	wherein the reinforcing profile and the support profile are form-fitted to one another with the aid of forming of at least one of the profiles which is carried out with the profiles fitted together;	wherein the support profile and the reinforcing profile are held together with the aid of at least one holding body 12 separate from the support profile and the reinforcing profile;	he holding body at least partly encases the arrangement of support profile and reinforcing profile;	wherein at least one end face of the reinforcing profile has, relative to the longitudinal axis of the support profile, a curvature (rounded corners as shown in Fig. 2) to reduce notch stress between the support profile and the reinforcing profile;	that the reinforcing profile is supported on the support profile by wedging, in the event of an impact loading;	wherein it has a cross- member 6, extending in the position of use transversely to a vehicle longitudinal axis of the vehicle, which has longitudinal end sections held on side members 1 of the support assembly provided for connection to the vehicle;	wherein the cross-member and/or the side members have or are formed by the support profile reinforced by the reinforcing profile;	wherein the reinforcing profile is connected to the support profile in at least one connection zone of the cross- member by one of the side members;	wherein the reinforcing profile is a separate component from a component provided for connection of the support profile to another component;	wherein the support profile and the reinforcing profile are designed as single-piece bodies;	wherein the support profile and/or the reinforcing profile have an elongated shape;	wherein the reinforcing profile is not provided or arranged for the connection of two part sections at an angle to one another;	wherein the support profile protrudes from opposite longitudinal ends of the reinforcing profile;	wherein the reinforcing profile is used solely for reinforcing the support profile and/or is not used for connecting the support profile to another component.
Allowable Subject Matter
Claims 3, 6, 13, and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Hurley whose telephone number is (571)272-6646. The examiner can normally be reached Monday-Thursday 9 am-5:30 pm Kevin.Hurley@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN HURLEY/
Primary Examiner
Art Unit 3611



July 19, 2022